HEDRICK, Chief Judge.
Petitioner’s three assignments of error all arise from the denial of his motion to suppress testimony concerning Mrs. Knott’s identification of him as the perpetrator of the offense on the day of the crime. He contends that the presentation of him to Mrs. Knott for her identification, commonly known as a “show-up,” was carried out without a court order, thus violating statutory guidelines.
N.C. Gen. Stat. Sec. 7A-596 in pertinent part provides:
Nontestimonial identification procedures shall not be conducted on any juvenile without a court order issued pursuant to this Article unless the juvenile has been transferred to superior court for trial as an adult. ... As used in this Article, “nontestimonial identification” means identification by fingerprints, palm prints, footprints, measurements, blood specimens, urine specimens, saliva samples, hair samples, or other reasonable physical examination, handwriting exemplars, voice samples, photographs, and lineups or similar identification procedures requiring the presence of a juvenile.
(Emphasis added.) The statute does not specify “show-ups” as one of the identification procedures requiring court authorization, but it does specify “lineups or similar identification procedures requiring the presence of a juvenile.”
We hold that a showup and a lineup are similar enough in purpose, practice, and effect so as to bring a showup within the contemplation of the statute. Indeed, a showup is inherently more susceptible to suggestive or improper use than a lineup and thus more in need of statutory protection. See U.S. v. Wade, 388 U.S. 218, 234, 87 S.Ct. 1926, 1936, 18 L.Ed. 2d 1149, 1161 (1967). We wish to emphasize, however, that our holding applies only to showups involving juveniles. Showups of adults do not require a *594court order and are admissible if due process requirements are met. Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed. 2d 1199 (1967); State v. Sanders, 33 N.C. App. 284, 235 S.E. 2d 94, disc. rev. denied, 293 N.C. 257, 237 S.E. 2d 539 (1977).
The court erred in denying petitioner’s motion to suppress. Since all the evidence tending to identify petitioner as the perpetrator of the offense charged was based on evidence stemming from the improper showup, there is no evidence remaining to support the guilty verdict, and the judgment must be reversed.
Reversed.
Judges BECTON and PARKER concur.